Movant recovered judgment in Boyd quarterly court, for $175. On appeal to Boyd circuit court, latter court declined to dismiss such appeal. On trial on amended petition, raising amount of damages claimed to $300, there was a verdict for respondent. Movant now moves for an appeal on the sole ground that Boyd circuit court erred in not dismissing appeal from judgment of Boyd quarterly court for $175 in favor of present movant.
The motion for the appeal is overruled for want of jurisdiction in this court, as the only amount involved is $175. Ky. Stats., sec. 950-1.